Citation Nr: 0904494	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-37 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected low back disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a low back disability.

3.  Entitlement to an effective date earlier than March 13, 
2000, for the grant of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a low back disability, effective March 13, 2000, and a 
January 2007 decision that denied a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include as secondary to a service-connected low back 
disability.  By an October 2006 statement of the case, the RO 
denied the veteran's claims of entitlement to an initial 
rating higher than 10 percent for the low back disability, 
and entitlement to an effective date of service connection 
earlier than March 13, 2000.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to the 
service-connected low back disability, and entitlement to an 
increased initial rating for a low back disability are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
low back disability was filed at the RO on August 9, 1971.  
That claim was denied in a September 1971 rating decision.  
The veteran did not appeal that decision, and it became 
final.  

2.  The veteran filed to reopen his previously denied claim 
for service connection for a low back disability on August 6, 
1986.  That claim was denied in an August 1986 decision.  The 
veteran did not appeal that decision, and it became final.  

3.  The veteran again filed to reopen his previously denied 
claim for service connection for a low back disability on 
March 13, 2000.  Service connection was subsequently granted, 
effective March 13, 2000.

4.  There was no informal or formal claim, or written intent 
to file a claim for service connection for a low back 
disorder dated after the August 1986 denial and prior to the 
March 13, 2000, claim.

5.  The veteran has not raised a claim of entitlement to 
revision of either the September 1971 or the August 1986 
denial of service connection for a low back disability based 
upon clear and unmistakable error (CUE).


CONCLUSION OF LAW

The requirements for an effective date earlier than March 13, 
2000, for the award of service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The veteran's claim for an effective date earlier than March 
13, 2000, for the grant of service connection for a low back 
disability arises from his disagreement with the date 
assigned following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that VA satisfied its 
duties to notify the veteran in this case.

As to VA's duty to assist, the record reflects that the 
veteran was offered the opportunity to testify before the 
Board, but he declined the offer.  The Board finds that 
action satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date 

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

The veteran filed a claim to reopen his previously denied 
claim for service connection for a low back disability on 
March 13, 2000, more than one year after his separation from 
active service in July 1971.  Where a claim has been filed 
more than one year after the date of separation from service, 
the effective date of service connection is the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  His original 
claim for service connection for a low back disability was 
denied in a September 1971 rating decision.  The veteran 
unsuccessfully attempted to reopen the claim in 1986.  This 
application to reopen the previously denied claim was denied 
in an August 1986 decision.  The veteran did not appeal this 
decision, and has not alleged CUE with respect to this 
rating.  To the extent that the April 2005 correspondence 
from the veteran's representative, which asserted entitlement 
to an earlier effective date of service connection based upon 
procedural error, and specifically that the veteran was not 
properly informed of the decisions denying his claims, may be 
construed as an attempt to file a claim of CUE in the prior 
decisions, the Board finds that correspondence lacks the 
specificity required for a valid claim of CUE, and such 
claim, if intended, must be dismissed for lack of 
specificity.  38 C.F.R. § 3.105(a); Simmons v. Principi, 17 
Vet. App. 104 (2003).  This is particularly so as the 
veteran's representative is an attorney, and therefore 
charged with knowledge of the requirements for properly 
pleading a claim of CUE.  The August 1986 decision is 
therefore final.  As the record reflects that the veteran was 
diagnosed with a low back disability as early as 1971, the 
later date in this instance is the date the most recent 
application to reopen was received.  The evidence of record 
does not support the allegation of procedural error.  The 
file contains copies of cover letters indicating that the 
veteran was notified of the previous decisions on his claim.

With regard to whether informal or formal claims, or written 
intent to file an application to reopen his previously denied 
claim for service connection for a low back disability was 
filed after the August 1986 denial and prior to the March 13, 
2000, application to reopen, the Board finds no evidence of 
there being such a claim.  The first evidence of an intention 
to reopen his previously denied claim after the August 1986 
denial was received in March 2000.

Subsequent to the August 1986 decision declining to reopen 
his previously denied claim for service connection, it was 
not until March 13, 2000, that the veteran submitted a 
statement again alleging entitlement to service connection 
for a low back disability.  Thus, in this case, the only date 
that could serve as a basis for the award of service 
connection is the date of receipt of the veteran's 
application to reopen his claim for service connection on 
March 13, 2000.  There is no legal entitlement to an earlier 
effective date for a low back disability.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for a low 
back disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than March 13, 2000 for the grant 
of service connection for a low back disability is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to an increased 
initial rating for the service-connected low back disability.

The veteran contends that his back disability is more severe 
than the current 10 percent rating reflects.  Specifically, 
he asserts that his neurologic symptoms have worsened since 
the time of the last examination in May 2006.  The record 
reflects that at the time of the last examination, there was 
decreased sensation in the lateral portion of the right leg 
but no atrophy or decreased strength.  In addition, his 
reflexes were normal in the lower extremities, straight leg 
raising was negative, and he was able to heel and toe walk 
without difficulty.  VA's duty to assist includes the conduct 
of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the veteran's last VA examination 
is not necessarily stale, his condition may have worsened 
since the date of the latest examination.  Because there may 
have been a significant change in the veteran's condition, 
the Board finds that a new examination is in order.

Lastly, there are no VA treatment records in the claims file.  
In correspondence received from the veteran in January 2005, 
he indicated that he had received treatment at the VA Medical 
Centers in Shreveport, Louisiana, and New Orleans, Louisiana.  
Because the veteran has indicated that he has received 
treatment at these facilities, the Board finds that there may 
be VA treatment records pertinent to his claims regarding his 
alleged psychiatric disorder and his low back that are 
outstanding.  These records should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Centers in Shreveport, Louisiana, and 
New Orleans, Louisiana, dated from 
March 2000 to the present.  If any of 
the records are no longer on file, 
request them from the appropriate 
storage facility.  All attempts to 
secure those records must be documented 
in the claims folder.

2.  After the requested development is 
completed, schedule the veteran for an 
examination to determine the nature and 
severity of his lumbar spine 
disability, as well as any associated 
neurological impairment .  The examiner 
should review the veteran's claims file 
and should note that review in the 
report.  Any opinion provided should be 
supported by a full rationale.  The 
examiner should specifically:

a)  Provide the range of motion of the 
lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees, as well as state 
whether there is any favorable or 
unfavorable ankylosis of the back.  

b)  Determine whether the back 
exhibits weakened movement, excess 
motion, fatigability, or 
incoordination attributable to the 
service connected back disorder and, 
if feasible, the determinations should 
be expressed in terms of the degree of 
additional range of motion.  The 
examiner should also express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is 
used repeatedly over a period of time.  
That determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  

c)  Identify any associated 
neurological deformities associated 
with the service- connected back 
disorder.  The severity of all 
neurological signs and symptoms 
should be reported.  The examiner 
should address the veteran's 
complaints of weakness in the lower 
extremities, loss of sensation, and 
loss of bladder and bowel control 
that he voiced at his hearing before 
the Board in March 2008.  The 
examiner should conduct any 
appropriate neurological testing 
needed to address the above.  If a 
separate neurological examination is 
needed one should be scheduled.  

d) State whether the veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the incapacitating 
episodes over the past 12 months 
should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

e) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the sciatic 
nerve.  Moreover, state whether any 
other nerve is affected and if so 
state the severity of the impairment 
of the nerve affected.

3.  If after VA treatment records have 
been associated with the claims file 
the record reflects that he veteran has 
been diagnosed with an acquired 
psychiatric disorder, schedule him for 
a psychiatric examination for the 
purpose of ascertaining whether any 
currently diagnosed psychiatric 
disorder is related to his active 
service, to include his service-
connected low back disability.  The 
examiner should review the claims 
folder and should note that review in 
the report.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
the veteran's psychiatric disorder had 
its onset during service or is related 
to his service.  The examiner should 
also comment as to whether it is at 
least as likely as not that the 
veteran's psychiatric disorder was 
caused by or is aggravated by his 
service-connected low back disability.  
The rationale for all opinions must be 
provided.  

4.  Then, readjudicate the claims.  If 
action remains adverse, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the r matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


